Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species IA in the reply filed on November 21, 2022 is acknowledged.
Claim 7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of an additive manufacturing device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 21, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 2019/0257443) in view of Uehara (US 2020/0206995).
	Regarding claim 1, Wada discloses an injection molding apparatus (injection molding machine M, [0041], Fig. 8) comprising: a melting section configured to melt a solid material into a shaping material (injection cylinder 6 melts a resin, [0041], Fig. 8); and a nozzle configured to inject the shaping material supplied from the melting section into a mold (ejection point from injection cylinder 6 into mold 5 constitutes a nozzle, [0041], Fig. 8), wherein the melting section includes: a screw having a groove forming surface on which a groove is formed (a screw, screws have a groove on the outside, [0041] Fig. 8); a barrel having an opposed surface opposed to the groove forming surface (injection cylinder 6 with a screw inside a barrel, [0041], Fig. 8), a communication hole communicating with the nozzle being provided in the barrel (cone at ejection end of injection cylinder 6, [0041], Fig. 8); a heating section configured to heat the solid material supplied to between the screw and the barrel (injection cylinder 6 has a heating section to melt resin from hopper 4, [0041], Fig. 8); a driving motor (rotation mechanism of injection drive section 7, [0041], Fig. 8); a first gear configured to transmit a driving force of the driving motor to the screw and rotate the screw (rotation mechanism, [0041], Fig. 8); and a first injecting section including a first injection port for injecting a first lubricant (lubricant pump 20 feeds lubricant to junction 21 which in turn leads to lubrication port P top right in Fig. 8, [0044]). 
	Wada teaches an apparatus substantially as claimed. It is not clear from [0041-44] of Wada if the lubrication is provided to the rotation mechanism, though it is clear in teaching that lubricant is provided to meshing portions (not shown) constituted of screw shafts and nuts meshed with the screw shafts via balls of the ball screw mechanisms B, [0041-42].
	However, in the same field of endeavor of injection molding (abstract), Uehara teaches a first injection path leading from the first injection port to the first gear (lubricating oil applied to lubricate splines driving rotation of the screw, [0076-77] [0109], Fig. 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wada such that lubricant is supplied to the rotation mechanism because [0076-77] and [0109] of Uehara teaches supplying oil to the structure that drives rotation of a screw for lubrication in an injection molding device and [0042] of Wada teaches supplying oil to required lubrication sites including where screw shafts and nuts mesh together.
Regarding claim 2, Wada as modified teaches a first timer (Wada [0044]); and a first storing section communicating with the first injection port and storing the first lubricant (source of lubricant for lubricating pump 20 constitutes a storing section and communicates with lubrication port P, Wada [0044]), wherein the first injecting section includes an automatic injecting section configured to, when elapse of a predetermined time is measured by the first timer, automatically inject the first lubricant into the first injection port from the first storing section (lubricant pump 20 set for intermittent injection of lubricant at a predetermined time set by a timer, Wada [0044]).
	Regarding claim 5, Wada as modified teaches an injection cylinder (injection cylinder 6, [0041], Fig. 8); an injection plunger configured to slide in the injection cylinder (screw not shown that injects the resin, [0041], Fig. 8) and injecting operation for sending the shaping material to the nozzle (screw not shown that injects the resin, [0041], Fig. 8); an injection motor (motive force for injection drive section 7, [0041], Fig. 8); a second gear configured to transmit a driving force of the injection motor to the injection plunger and slide the injection plunger in the injection cylinder (ball screw mechanism B that moves the screw back and forth, [0041], Fig. 8); and a second injecting section including a second injection port for injecting a second lubricant (lubricant pump 20 feeds lubricant to junction 21 which in turn leads to lubrication port P on left side of Fig. 8, Wada [0044]) and a second injection path leading from the second injection port to the second gear (to meshing portions (not shown) constituted of screw shafts and nuts meshed with the screw shafts via balls of the ball screw mechanisms B, Wada [0041-42], Fig. 8).
	Wada teaches an apparatus substantially as claimed. Wada is not explicit about the screw that moves back and forth in injection cylinder 6 performing measuring operation for measuring the shaping material in the injection cylinder.
	However, Uehara teaches an injection plunger configured to slide in the injection cylinder (screw 18 slides in heating cylinder 17, [0070-72], Fig. 2) and perform measuring operation for measuring the shaping material in the injection cylinder (screw 18 performs a metering step, [0070]) and injecting operation for sending the shaping material to the nozzle; an injection motor (screw 18 moved forward to inject resin, [0072], Fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wada to meter the resin and inject as taught in [0070-72] of Uehara because Wada is silent as to how the proper amount of resin is injected and [0070] of Uehara fills that silence, teaching a metering step as a known operation for components performing the same function in the same way.
Regarding claim 6, Wada as modified teaches wherein the mold (mold 5, Wada [0041], Fig. 8) includes a fixed mold (fixed mold 5a, Wada [0041], Fig. 8) and a movable mold that moves with respect to the fixed mold (movable mold 5b is movable relative to fixed mold 5a, Wada [0041], Fig. 8), and the injection molding apparatus further comprises: a movable-mold moving section configured to move the movable mold (movable platen 11, Wada [0041], Fig. 8); a mold opening and closing motor (drive unit 13 drives ball screw mechanism B that in turn drives movable platen 11, Wada [0041], Fig. 8); a third gear configured to transmit a driving force of the mold opening and closing motor to the movable-mold moving section (ball screw mechanism B, Wada [0041], Fig. 8); and a third injecting section including a third injection port for injecting a third lubricant (lubricant pump 20 feeds lubricant to junction 21 which in turn leads to lubrication port P on left side of Fig. 8, Wada [0044]) and a third injection path leading from the third injection port to the third gear (to meshing portions (not shown) constituted of screw shafts and nuts meshed with the screw shafts via balls of the ball screw mechanisms B, Wada [0041-42], Fig. 8).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 2019/0257443) in view of Uehara (US 2020/0206995) as applied to claim 3 above, and further in view of Tokuyama (US 2008/0271949).
Regarding claim 3, Wada as modified teaches a first storing section communicating with the first injection port and storing the first lubricant (source of lubricant for lubricating pump 20 constitutes a storing section and communicates with lubrication port P, Wada [0044]), wherein the first injecting section includes an automatic injecting section configured to inject the first lubricant into the first injection port from the first storing section (as modified lubricant pump 20 feeds lubricant to junction 21 which in turn leads to lubrication port P top right in Fig. 8, [0044]).
Wada as modified teaches an apparatus substantially as claimed. Wada does not disclose a first detecting section configured to detect injection timing based on at least one of vibration of the first gear, torque of the driving motor, and pressure in the first injection path; wherein the first injecting section includes an automatic injecting section configured to, when the first detecting section detects the injection timing, automatically inject the first lubricant into the first injection port from the first storing section.
	However, in the same field of endeavor of lubricating an injection molding machine ([0002]), Tokuyama teaches a first detecting section (physical-quantity measuring unit, [0039-40]) configured to detect injection timing based on torque of the driving motor ([0039-42]), wherein the first injecting section includes an automatic injecting section configured to, when the first detecting section detects the injection timing, automatically inject the first lubricant into the first injection port from the first storing section ([0044]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wada to include a physical-measuring unit to measure torque and respond to increases in torque by providing more lubricant because [0039] and [0047] of Tokuyama together teach that a lubricant shortage can be detected this way and alleviating that shortage prevents problems.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 2019/0257443) in view of Uehara (US 2020/0206995) as applied to claim 1 above, and further in view of Takanohashi (US 2002/0172733).
	Regarding claim 4, Wada as modified teaches an apparatus substantially as claimed. Wada does not disclose wherein the injection molding apparatus includes a first filter in at least one of the first injection port and the first injection path.
	However, in the same field of endeavor of lubricating an injection molding machine (abstract, [0004]), Takanohashi teaches wherein the injection molding apparatus includes a first filter in at least one of the first injection port and the first injection path (filter means 46, [0110] [0119]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wada to include a first filter because [0110] of Takanohashi teaches that a filter means removes impurities which would otherwise increase wear.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uehara (US 11,279,068) teaches subject matter similar to Uehara (US 2020/0206995), cited above. Tokuyama (US 2013/0269422; US 8,479,886; US 8,668,050) teaches subject matter similar to Tokuyama (US 2008/0271949), cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744